Citation Nr: 1626773	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  08-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for orthopedic manifestations of cervical disc disease.  

2.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1982 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2008, the Veteran requested a hearing before a Decision Review Officer (DRO); however, he then withdrew that request in June 2008.  Thereafter, in his VA Form 9 dated February 2008, the Veteran requested a Travel Board hearing.  However, in March 2009, the Veteran withdrew his request for a hearing.  

In August 2011, the Board remanded the Veteran's claim for further development.  In an April 2013 decision, the Board denied the claim for a rating in excess of 20 percent for service-connected cervical spine disc disease, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court granted a Joint Motion for Partial Remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties)  to vacate the April 2013 Board decision and remand for further review.  In response to the Joint Motion, a May 2014 Board remand instructed the Agency of Original Jurisdiction (AOJ) to obtain another medical opinion, specifically addressing the Veteran's functional loss during flare-ups of his cervical disc disease.  After the March 2015 Board decision was issued, the Veteran appealed this decision to the Court as well.  In the March 2016 Order, the Court agreed that the portion of the Board decision that denied initial disability evaluations in excess of 30 percent and 20 percent, respectively, for left and right upper extremity radiculopathy, should not be disturbed.  However, with respect to the portion of the March 2015 Board decision which denied an evaluation in excess of 20 percent for cervical spine disease, the Board vacated this portion of the decision and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an April 2016 statement, the issue of unemployability was raised when the Veteran stated that he could no longer fulfill his occupational duties due to his disabilities, and had no choice but to take an early retirement as a result of his service-connected disabilities.  Entitlement to TDIU is thus raised by the record and is part of his pending cervical spine claim.  

Orthopedic and neurologic ratings for the Veteran's cervical spine disability combine to 60 percent and he thus meets the percentage requirements for the RO to adjudicate entitlement to TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (2015).  However, it still must be determined whether the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  

In the present case, the record reflects that following his military service, the Veteran worked as a maintenance technician for the U.S. Postal Service for over twenty years.  At the June 2008 and July 2014 VA examinations, the VA examiners observed that the Veteran's cervical spine disability impacted his ability to work, and specifically limited his ability to lift and carry heavy items, reach for things, bend, and twist.  In the November 2014 statement, the Veteran indicated that he had recently been informed by his manager that due to changes in the U.S. Postal Service policies, he had to undergo a fitness-for-duty evaluation.  The Veteran expressed concern that if results of the evaluation showed that he had restrictions or limitations when it came to performing his occupational duties, he would be forced out of the Postal Service.  In an April 2016 statement, the Veteran indicated that as a result of his physical restrictions, he had been reassigned to work in an administrative position in a different facility - a position he had difficulty with, and which felt uncomfortable doing.  The Veteran reported that he felt he had no choice but to take an early retirement in March 2016.  

In light of this evidence, and the Veteran's assertions that he can no longer maintain his employment as a result of his service-connected disabilities, a remand is necessary to obtain evidence to substantiate his claim.  

In the JMR, the Parties agreed that that the Board's language, in the now vacated March 2015 decision "while the Veteran has consistently complained of painful motion, which includes the limits on twisting or lifting during flare-ups, the evidence does not support objective findings of functional loss beyond that for which he is being compensated" was problematic in it use of the word "objective."  Because of the reasonable possibility that additional development will have a bearing on the cervical spine orthopedic ratings claim it would be premature to readjudicate that claim at this time.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate VCAA letter as to what is needed to substantiate a claim for entitlement to a TDIU.  

2. Obtain and associate with the claims file records of VA treatment of the Veteran dated after January 2015.  

3. After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder any records from the Veteran's previous employer, to include records from the Human Resources Department, which verify and provide the exact date for when the Veteran stopped working and the circumstances for his retirement.  Associate such documents with the claims file.  Any negative responses should be properly annotated into the record.  

4. After conducting any additional development deemed necessary, readjudicate entitlement to a rating in excess of 20 percent for orthopedic manifestations of the Veteran's cervical spine disc disease and adjudicate whether he is entitled to a TDIU.  Such adjudications must take into consideration all evidence of record.  If any benefit sought on appeal is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

